Case 3:17-cv-05769-RJB Document 275-22 Filed 03/27/20 Page 1 of 6




           EXHIBIT V
 Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-»  3:17-cv-05769-RJB Ü±½«³»²¬
                         Documentîëíóîî
                                  275-22 Ú·´»¼
                                          Filedðéñðîñïç
                                                03/27/20 Ð¿¹»
                                                          Pageíì
                                                               2 ±º
                                                                 of ìê
                                                                    6
Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-» 3:17-cv-05769-RJB Ü±½«³»²¬
                        Documentîëíóîî
                                 275-22 Ú·´»¼
                                         Filedðéñðîñïç
                                               03/27/20 Ð¿¹»
                                                         Pageíë3±º
                                                                ofìê
                                                                   6
Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-» 3:17-cv-05769-RJB Ü±½«³»²¬
                        Documentîëíóîî
                                 275-22 Ú·´»¼
                                         Filedðéñðîñïç
                                               03/27/20 Ð¿¹»
                                                         Pageíê4±º
                                                                ofìê
                                                                   6
Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-» 3:17-cv-05769-RJB Ü±½«³»²¬
                        Documentîëíóîî
                                 275-22 Ú·´»¼
                                         Filedðéñðîñïç
                                               03/27/20 Ð¿¹»
                                                         Pageíé5±º
                                                                ofìê
                                                                   6
Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-» 3:17-cv-05769-RJB Ü±½«³»²¬
                        Documentîëíóîî
                                 275-22 Ú·´»¼
                                         Filedðéñðîñïç
                                               03/27/20 Ð¿¹»
                                                         Pageíè6±º
                                                                ofìê
                                                                   6
